Citation Nr: 1514162	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for nerve damage of the bilateral lower extremities, as secondary to service-connected arthritis of the low back.

4. Entitlement to service connection for residuals of wisdom teeth removal and chipped teeth.

5. Entitlement to service connection for residuals of a surgically corrected deviated septum, to include sleep apnea.

6. Entitlement to service connection for hemorrhoids.

7. Entitlement to an effective date prior to July 29, 2008, for the grants of service connection for: a right knee disorder, a left knee disorder, a cervical disorder, a thoracolumbar disorder, an eye disorder, a left ankle disorder, a right hip disorder, a left hip disorder, bilateral pes planus, a right ankle disorder, bilateral knee scars, and bilateral great toe disorders.  Additionally, entitlement to an effective date prior to July 16, 2009, for the grants of service connection for left upper extremity radiculopathy and a left long finger injury.

8. Entitlement to an initial disability evaluation in excess of 30 percent for a right knee disorder with limitation of extension.

9. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disorder with limitation of flexion.

10. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disorder with limitation of extension.

11. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disorder with limitation of flexion.

12. Entitlement to an initial disability evaluation in excess of 30 percent for a cervical disorder.

13. Entitlement to an initial disability evaluation in excess of 20 percent for a thoracolumbar disorder.

14. Entitlement to an initial compensable disability evaluation for an eye disorder.

15. Entitlement to an initial disability evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

16. Entitlement to an initial compensable disability evaluation for a left long finger injury.

17. Entitlement to an initial disability evaluation in excess of 10 percent for a left ankle disorder.
18. Entitlement to an initial disability evaluation in excess of 10 percent for a right ankle disorder.

19. Entitlement to an initial disability evaluation in excess of 10 percent for a right hip disorder.

20. Entitlement to an initial disability evaluation in excess of 10 percent for a left hip disorder.

21. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus.

22. Entitlement to an initial compensable disability evaluation for right knee scars.

23. Entitlement to an initial compensable disability evaluation for left knee scars.

24. Entitlement to an initial compensable disability evaluation for a right great toe disorder.

25. Entitlement to an initial compensable disability evaluation for a left great toe disorder.

26. Entitlement to a certificate of eligibility for a home adaptation grant.

27. Entitlement to a certificate of eligibility for specially adapted housing.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1989 to June 2006. The Veteran is in receipt of a total disability evaluation effective July 29, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2009, September 2009, and May 2011 by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in July 2014.

The issues of service connection for residuals of a surgically corrected deviated septum and service connection for sleep apnea embody the same symptomatology and are therefore combined above and remanded below.  

The issues of service connection for bilateral hearing loss, hemorrhoids, and the increased rating issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  As the issues of entitlement to certificates of eligibility for a home adaptation grant and specially adapted housing are inextricably intertwined with the increased rating issues, these issues are also REMANDED to the AOJ. 


FINDINGS OF FACT

1. Service caused the Veteran's tinnitus.

2. There is no evidence of nerve damage of the bilateral lower extremities.

3. The Veteran chipped his teeth in service.

7. The Veteran's original claims for service connection were received on July 29, 2008, and July 16, 2009.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

2. The criteria for entitlement to service connection for nerve damage of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for entitlement to service connection for chipped teeth as a product of service trauma have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.381 (2014).  

5. The criteria for effective dates earlier than July 29, 2008, and July 16, 2009, for the grants of service connection have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in August 2008, April 2009, and September 2010. The letters advised the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of VA examinations in May 2009, August 2009, November 2009, November 2010, and January 2012.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiners also explained their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 




Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Tinnitus

The Veteran has tinnitus and the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A.
§ 1154(a); 38 C.F.R. § 3.303(a).  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a diesel engine technician.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  Thus, he has satisfied the first two prongs of a service-connection claim.  

VA examined the Veteran in April 2009.  The examiner did not address the etiology of the Veteran's tinnitus.  However, tinnitus may be supported by evidence of a continuity of symptomatology after service. Fountain v. McDonald, No 13-0540, (Vet. App. Feb. 9, 2015).

To establish continuity of symptomatology, the Court has held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts that he has experienced tinnitus since discharge. See, e.g., July 2014 hearing transcript.  He is competent to report post-service symptoms of tinnitus.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of tinnitus in the claims folder is from the April 2009 VA audiology examination report.  The undersigned finds the Veteran's account of relevant symptoms since service credible and the claim will be granted.

Nerve Damage of the Bilateral Lower Extremities

While the Veteran's service treatment records contain various lower extremity pain-related complaints, service department medical examiners determined on numerous occasions that the complaints arose from various orthopedic disorders involving both knees, ankles, hips and toes. During a May 2005 service department physical examination, the Veteran specifically denied then having, or ever having had "numbness or tingling" in a medical history questionnaire. The service department examiner noted that the Veteran's neurologic system was normal. 

VA examined the Veteran in April 2009.  There was no evidence of nerve damage.  Spinal motor examination was normal in all extremities as was the spinal motor examination.

Although the Veteran reports pain in his lower extremities, the Veteran is in receipt of service connection for lower extremity disorders in involving both knees, ankles, hips and toes. No separate lower extremity neurological disorders have been diagnosed, and the Veteran's implicit allegation of such a separate disorder is not competent because he is not a medical professional. As the medical evidence does not show a current disability, the Veteran's claim must be denied.

Dental

VA examined the Veteran in April 2009.  The examiner noted the Veteran reported and the examiner found chipped teeth resulting from being hit with a wrench.  The examiner otherwise found residual suture pleats from the wisdom teeth extraction "normal and minimal in size" with the "opposing healed extraction sites" to be "quite normal."  While the examiner found no residual disability from the extraction, he noted "restorations" of three chipped teeth (including #9), which were "caused by a traumatic incident."  

A January 2006 dental treatment record notes "#9 LI Chip." The examiner did not expressly link the in-service tooth chipping to the "traumatic incident."  However, the Board will afford the Veteran the benefit of the doubt, and service connection will be granted. 

The Board expresses no opinion as to the severity of the newly-service-connected dental disorder. The RO will determine the disability rating in the first instance and forward the matter to the appropriate office of the Veterans Health Administration under 38 C.F.R. § 3.381. See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


Earlier Effective Date Claims

The Veteran contends that a date earlier than July 29, 2008, and July 16, 2009, should be established for the various grants of service connection in this appeal because VA medical staff erred by denying access to the VA health system upon discharge from service.  Specifically, he argues that if he VA had provided health system access, seeking treatment for his various disabilities would have constituted an informal claim under 38 C.F.R. § 3.155, which, because it would have been within one year of discharge, would have established his discharge date as the effective date.  The Board denies the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The Veteran filed his claims for service connection on July 29, 2008, and July 16, 2009.  The Board has reviewed the claims file to find a basis for the award of an earlier effective date, but it has found none.  Prior to these dates, nothing can be construed as a formal or informal claim.  

A May 2008 letter from the VA Eligibility Coordinator at the VA Outpatient Clinic in Jacksonville, Florida, denied the Veteran access to the VA medical system by finding he did not have at least 24 months of consecutive active duty.  This denial was plainly erroneous, as the Veteran served for 17 years.  However, even if the Veteran had been granted access to the VA medical system, his effective dates would not change.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006), held that the mere mention of a disorder in a medical record alone cannot be construed as a claim for compensation benefits.  See also 38 C.F.R. § 3.157.  The Federal Circuit found that a medical examination report will only be considered an informal increased disability rating claim if service connection has already been established for the disability.  Id.; see 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. 
§ 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought.").  Thus, case law and VA regulations are clear that a medical record does not constitute an informal claim except for when the disability being treated was already service connected.  

The Board has also considered whether the misappraisal of the Veteran's service years by the VA employee would result in a different result. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)]. 

The record does not reflect that VA received any other statement by the Veteran prior to July 29, 2008, and July 16, 2009, which showed his intent to submit an application for service connection for his various disabilities.  38 C.F.R. § 3.155. 

For the foregoing reasons, the claims for effective dates prior to July 29, 2008, and July 16, 2009, for the grants of service connection for his various disabilities must be denied. 


ORDER


Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for nerve damage of the bilateral lower extremities, as secondary to service-connected arthritis of the low back, is denied.

Entitlement to service connection for residuals of wisdom teeth removal and chipped teeth is granted.

Entitlement to an effective date prior to July 29, 2008, for the grants of service connection for: a right knee disorder, a left knee disorder, a cervical disorder, a thoracolumbar disorder, an eye disorder, a left ankle disorder, a right hip disorder, a left hip disorder, bilateral pes planus, a right ankle disorder, bilateral knee scars, and bilateral great toe disorders is denied.  Additionally, entitlement to an effective date prior to July 16, 2009, for the grants of service connection for left upper extremity radiculopathy and a left long finger injury is denied.


REMAND

The Board has determined additional development is required as to the claims of service connection for hemorrhoids and hearing loss. The Veteran's submissions as to his rating claims, combined with his July 2014 testimony, suggest that many of his service-connected disabilities have worsened since they were last examined in 2010.  Therefore, VA will examine these disabilities before deciding his appeal.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner is advised the Veteran had surgery for a deviated septum in service.

e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Does the Veteran have sleep apnea or any residual disability from his septum surgery?  

(ii) If yes, was the Veteran's sleep apnea and/or residual disability from his septum surgery incurred in or is it etiologically related to his period of service, to include, but not limited to, his septum surgery? 

3.  Return the claims file and any further information obtained from the Veteran to the April 2009 VA compensation examiner with the private audiology examination submitted by the Veteran in July 2008. Ask the examiner to interpret the audiology report and if necessary, conduct any further examinations to determine whether the Veteran then or now has hearing loss within the definition of to 38 C.F.R. § 3.385.  

4.  Schedule the Veteran for a VA examination to determine if he now has, or has had  hemorrhoids at any time during or since his separation from active duty which are  a result of any incident or incidents of military service. The examiner must review the service medical records and obtain a clinical history from the Veteran. 

5. Scheduled the Veteran for VA examinations to determine the current severity of the service-connected disabilities listed below.  They include:

(i) bilateral knee 
(ii) cervical disorder
(iii) lumbar spine 
(iv) eye disorder
(v) left upper extremity
(vi) left long finger
(vii) bilateral ankle
(viii) bilateral hip
(ix) bilateral pes planus 
(x) bilateral knee scars
(xi) bilateral great toe disorders

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must explain why.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. For those examinations in which an evaluation of a disability is based upon limitation of motion, the examiner must expressly consider and discuss additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.

6. Given that the Veteran has a TDIU and multiple service-connected disabilities affecting his lower extremities, AT THE CONCLUSION OF THE EXAMINATIONS DESIGNATED ABOVE, have the claims folder and the electronic folder reviewed by an appropriately qualified physician or other medical professional to determine whether the Veteran's service-connected disabilities warrant specially adaptive housing OR a home adaptation grant. IF DEEMED NECESSARY THE REVIEWING EXAMINER OR BY THE RO, conduct any necessary physical examinations. 

7.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


